Citation Nr: 1535825	
Decision Date: 08/21/15    Archive Date: 08/31/15

DOCKET NO.  12-07 179	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for tinnitus.

2.  Entitlement to service connection for bilateral hearing loss.

3.  Entitlement to service connection for right hand nerve damage with paresthesias.

4.  Entitlement to service connection for left hand nerve damage with paresthesias.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

B. Berry, Counsel


INTRODUCTION

The Veteran served on active duty from October 1981 to November 1991.

These matters come to the Board of Veterans' Appeals (Board) on appeal from rating decisions dated in November 2009 and January 2010 by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida and .  

The Veteran testified during a hearing before the undersigned Veterans Law Judge in June 2015.  A transcript of the hearing is of record.

The issues of entitlement to service connection for hearing loss and nerve damage of the bilateral hands are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

The evidence is in equipoise with respect to whether the Veteran's tinnitus had its onset during active military service.


CONCLUSION OF LAW

Resolving any reasonable doubt in the Veteran's favor, tinnitus was incurred during active military service.  38 U.S.C.A. § 1110 (West 2014); 38 C.F.R. § 3.303 (2015).



REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Notice and Assistance

The United States Department of Veterans Affairs (VA) has a duty to notify and assist a claimant in developing a claim.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2015).  With respect to the Veteran's service connection claim for tinnitus, the Board is granting in full the benefits sought on appeal.  Accordingly, assuming, without deciding, that any error was committed with respect to either the duty to notify or the duty to assist, such error was harmless and will not be further discussed.  

II.  Criteria and Analysis

The Veteran contends that his tinnitus is related to service.  Specifically, he asserts that he was exposed to loud noise as part of his military occupation specialty as a power generator repairman and light wheel mechanic.  He also indicated that he was exposed to loud noise from gun fire and missiles.  The Veteran asserts that his tinnitus began in service with continuous or recurrent symptoms since service. 

Establishing service connection generally requires medical evidence or, in certain circumstances, lay evidence of the following:  (1) A current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) nexus between the claimed in-service disease and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed.Cir.2009); Jandreau v. Nicholson, 492 F.3d 1372 (Fed.Cir.2007); Hickson v. West, 12 Vet. App. 247 (1999); Caluza v. Brown, 7 Vet. App. 498 (1995), aff'd per curiam, 78 F.3d 604 (Fed.Cir.1996) (table).  Pursuant to 38 C.F.R. § 3.303(b), a claimant may establish the second and third elements by demonstrating continuity of symptomatology for specific chronic disabilities listed in 38 C.F.R. § 3.309(a).  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

With respect the Veteran's service connection claim for tinnitus, the evidence of record establishes that the Veteran currently has tinnitus.  The Veteran has reported that he experiences tinnitus and the Veteran is considered competent to report the observable manifestations of his claimed disability.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  There is nothing in the record that indicates the Veteran's statements are not credible.  Additionally, a July 2009 VA examination indicates that the Veteran has a current diagnosis of tinnitus.  

A review of the Veteran's service treatment records reveals no complaints of or treatment for tinnitus during military service.  Nonetheless, the evidence shows that the Veteran was exposed to loud noise during active military service.  In this regard, the Veteran asserts that he was exposed to loud noise from generators as part of his duties as a power generator repairman.  Exposure to loud noise would be consistent with the circumstance of his service.  See 38 U.S.C.A. § 1154(a) (2014).  Thus, the Board finds that the Veteran experienced acoustic trauma during active military service.  

With respect to whether the Veteran's tinnitus is related to noise exposure during service, the record contains a negative medical opinion.  The VA examiner in July 2009 provided the opinion that the Veteran's tinnitus is less likely as not caused by or a result of military noise exposure/acoustic trauma.  She explained that the Veteran's hearing was well within normal limits for the bulk of his active duty service.  Furthermore, his tinnitus that occurs in one ear or the other and never at the same time is not typical of tinnitus from noise exposure.  The examiner also noted that the Veteran reported the onset of tinnitus a couple years after service.  

The evidence of record shows that the Veteran contends that he experienced tinnitus in service with a continuity of symptoms since service.  See Hearing Transcript at 5 and 10.  The Veteran is competent to report the onset and persistent nature of his tinnitus symptoms.  See Barr v. Nicholson, 21 Vet. App. 303 (2007) (lay testimony is competent to establish the presence of observable symptomatology that is not medical in nature); see also Charles v. Principi, 16 Vet. App. 370, 374-75 (2002) (holding that particularly with respect to claims for tinnitus, a veteran is competent to present evidence of a diagnosis and continuous symptoms).  The Board notes that the July 2009 VA examination report documents that the Veteran indicated that the onset of his tinnitus was two years after discharge from service.  However, the Veteran clarified several times during the Board hearing that the onset of his tinnitus was during service with recurrent symptoms since discharge from service.  Thus, the Board finds that the lay statements as to tinnitus in service with continuity of symptomatology since service are credible.

The Veteran's tinnitus is considered a chronic disease under 38 C.F.R. § 3.309(a) as an organic disease of the nervous system.  See Fountain v. McDonald, 27 Vet. App. 258, 271-72 (2015) (holding that where there is evidence of acoustic trauma, the presumptive provisions of 38 C.F.R. § 3.309(a) include tinnitus as an organic disease of the nervous system).  Thus, the second and third elements of service connection are demonstrated through the credible evidence of continuity of recurrent symptoms of tinnitus.  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013); 38 C.F.R. § 3.303(b).

Given the evidence of record shows acoustic trauma in service and the Veteran's credible assertions of the onset of tinnitus in service with recurrent symptoms to the present, the Board finds the evidence to be in relative equipoise in showing that the current tinnitus as likely as not had its onset during service.  Resolving all benefit of the doubt in favor of the Veteran, the Board has determined that the Veteran's current tinnitus is related to active military service.  Accordingly, entitlement to service connection for tinnitus is warranted.


ORDER

Entitlement to service connection for tinnitus is granted.


REMAND

During the June 2015 Board hearing, the Veteran testified that he underwent an audiology examination in November or December 2014 at the VA Medical Center (VAMC) in Gainesville, Florida.  Hearing Transcript at 9.  He also indicated that he underwent a physical evaluation in May 2015 at Lake City VAMC.  The claims file shows that VA treatment records from January 2006 through May 2015 from the VAMC in Gainesville and Lake City were associated with the claims file in June 2015.  Thus, the Board finds that a remand is necessary in order for the RO to readjudicate the Veteran's service connection claim for hearing loss with consideration of the new evidence associated with the claims file.

With respect to the Veteran's service connection claim for nerve damage with paresthesias of the bilateral hands, the Veteran was provided with a VA examination in January 2010.  The examiner determined that the Veteran's current ulnar neuropathy of the right elbow and paresthesias in the left hand are completely unrelated to any past trauma to the right hand and thumb during active duty and more likely related to old left C5-C6 radiculopathy.  During the examination the Veteran reported that the symptoms began in 1988 while he was stationed in Korea and they have progressively become worse.  The Veteran's service treatment records show that in July 1988 he received lacerations on his left arm and he was stabbed in the left lower thorax.  Stab or puncture wounds to the chest may result in neurological deficits to include neuropathy in the upper extremities.  Thus, the Board finds that another VA examination is necessary to determine whether the Veteran's current neuropathy of the bilateral hands is related to the chest injury in 1988.   

Accordingly, the case is REMANDED for the following action:

1. Contact the Veteran to determine whether he has any outstanding VA or private treatment records with respect to his hearing loss disorder and/or nerve damage of the bilateral hands.  After securing the appropriate consent, if necessary, from the Veteran, VA should attempt to obtain any treatment records adequately identified by the Veteran that have not previously been associated with the Veteran's VA claims folder.  All attempts to secure this evidence must be documented in the claims file.

2. After completing the foregoing and associating any outstanding evidence with the claims file, if the evidence shows that the Veteran has a current hearing loss disability under VA regulations, then schedule the Veteran for a VA audiological examination.  Prior to the examination, the claims folder and a copy of this remand must be made available to the examiner for review of the case.  A notation to the effect that this record review took place should be included in the report.  All indicated evaluations, studies, and tests deemed necessary by the examiner should be accomplished.  After reviewing all pertinent records associated with the claims file and conducting an evaluation of the Veteran, the examiner should provide an opinion on whether the Veteran's current hearing loss disorder is at least as likely as not (i.e., a 50 percent or more probability) related to active military service to include acoustic trauma.

The examiner should provide an explanation for all conclusions reached.  As part of his or her explanation, the examiner should address the Veteran's lay statements of continuous hearing problems since active military service.

3. After completing directive (1) and associating any outstanding evidence with the claims file, schedule the Veteran for a VA examination and opinion with respect to his service connection claim for nerve damage with paresthesias of the bilateral hands by an appropriate medical specialist.  The claims file, including a copy of this remand, must be made available to the examiner for review, and the examiner should indicate that the claims folder was reviewed in connection with the examination.  All indicated evaluations, studies, and tests deemed necessary by the examiner should be accomplished.  The examiner is requested to review all pertinent records associated with the claims file and offer an opinion as to whether it is at least as likely as not (i.e., a 50 percent or greater probability) that the Veteran's nerve damage with paresthesias of the bilateral upper extremities is related to active military service to include the stab wound to the left lower thorax in service, documented left shoulder injuries, and right hand injury. 

Please provide an explanation for all conclusions reached.  As part of his or her explanation, the examiner is requested to address the Veteran's lay statements of symptoms in service with continuous symptoms since discharge.  

4. Upon completion of the foregoing, readjudicate the Veteran's service connection claims for hearing loss and nerve damage with paresthesias of the bilateral hands based on a review of the entire evidentiary record.  If the benefits sought on appeal remains denied, provide the Veteran and his representative with a supplemental statement of the case and the opportunity to respond thereto.  Thereafter, subject to current appellate procedure, the case should be returned to the Board for further consideration, if in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2015).




______________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


